Citation Nr: 9912138	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  99-02 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to reimbursement for or payment of unauthorized 
medical expenses at St. Charles Medical Center on September 
19, 1998 and continued admission at Woodland Park Hospital on 
September 29, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from September 1949 to 
December 1952.

Service connection is in effect for sciatic nerve paralysis 
with muscle damage and shortening of the left leg with 
residuals of left tibia and fibula fracture and 
chondromalacia of the left patella, rated as 80 percent 
disabling; peripheral vascular disease, left lower extremity, 
rated as 60 percent disabling; arthritis of the lumbar spine, 
rated as 20 percent disabling; ulnar neuropathy, left arm, 
residuals of left elbow fracture, rated as 20 percent 
disabling; degenerative changes of the left hip, rated as 10 
percent disabling; left forearm injury, rated as 10 percent 
disabling; calcification of the left kidney, malaria, and 
status post multiple fractures of the right ribs, each 
evaluated as noncompensably disabling.  The schedular rating 
has been at 100 percent since July 1987. 

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the VA Medical Center (VAMC) in 
Portland.  The claim has been forwarded to the Board via the 
VA Regional Office (VARO in Portland.

The Board had denied the veteran's claim for service 
connection for heart disease including hypertension, 
residuals of strokes and a mental disorder in August 1997.

In the past, and in the initial course of the current appeal, 
the record reflects that the veteran has been represented by 
Disabled American Veterans.  A VA Form 23-22 on their behalf, 
signed by the veteran in 1987, is of record.  

In recent correspondence to the Board from the veteran's 
wife, it has been indicated that she has been made a legal 
guardian for the veteran.  The claim was certified to the 
Board prior to such action, however, and the veteran is shown 
as the appellant in the current case.  The veteran's wife is 
not shown to have representation.  

In a lengthy written document submitted by the veteran's wife 
to the Board in April 1999, and as confirmed and explained in 
a VA Form 119 dated April 27, 1999 which clarified a 
telephone contact with the Board, the veteran's wife asked to 
provide personal testimony at a video conference hearing 
before a Member of the Board.  The Board contact person had 
informed the veteran's wife that a Travel Board would not be 
returning to Portland this year, but that two series of dates 
had been established for video conference hearings at the RO 
in June and July, the latter for which she requested to be 
scheduled.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Since the veteran's wife has asked that a hearing be 
conducted, and given the special nature of her relationship 
with the veteran taken in concert with the special 
circumstances including the veteran's overall mental and 
physical health at this time, regulations mandate that this 
opportunity be afforded.  

The Board would note, however, that clarification of the 
status of the veteran's wife status needs to be further 
clarified at this point.


Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to the claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the appellate issue pending a 
remand of the case to the RO for further development as 
follows:

The RO should take appropriate action to 
schedule the veteran and/or the veteran's 
wife as applicable for a video conference 
hearing before a Member of the Board at 
the RO.  A copy of the notice of the 
scheduling of the hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The claimant(s) need take no 
further action until notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


